                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 ROBERT S. LIPPERT,

       Plaintiff,                               Case No. 1:19-cv-00354-DCN

 vs.                                            INITIAL REVIEW ORDER
                                                BY SCREENING JUDGE
 JOANNA McFARLAND, Attorney at
 Law,

       Defendant.


        The Complaint of Plaintiff Robert S. Lippert was conditionally filed by the Clerk of

Court due to his status as a prisoner and pauper. (Dkts. 1, 7.) A “conditional filing” means

that Plaintiff must obtain authorization from the Court to proceed. All prisoner and pauper

complaints seeking relief against a government entity or official must be screened by the

Court to determine whether summary dismissal is appropriate. 28 U.S.C. §§ 1915 &

1915A. The Court must dismiss any claims that state a frivolous or malicious claim, fail to

state a claim upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        After reviewing the Complaint, the Court has determined that this entire action is

subject to dismissal for failure to state a federal claim upon which relief can be granted.

                                  REVIEW OF COMPLAINT

   1. Standard of Law

        A complaint must contain “a short and plain statement of the claim showing that the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiffs are required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662

(2009). In Iqbal, the Court made clear that “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. at 678. In other

words, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If

the facts pleaded are “merely consistent with a defendant’s liability,” the complaint has not

stated a claim for relief that is plausible on its face. Id. (internal quotation marks omitted).

       To state a plausible claim under 42 U.S.C. § 1983, the civil rights statute, a plaintiff

must allege a violation of rights protected by the Constitution or created by federal statute

proximately caused by conduct of a person acting under color of state law. Crumpton v.

Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

   2. Summary of Allegations

       Plaintiff is an Idaho Department of Correction (IDOC) prisoner. He asserts that he

filed a Rule 35 motion for dismissal of illegal sentence in the Idaho state district court in

2016. Attorney Joanna McFarland was appointed to represent him in the matter in March

2018. Plaintiff asserts that McFarland did not follow his instructions to pursue his Rule 35

motion on the grounds asserted therein, but instead filed her own version of the motion,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
which was based on completely unrelated grounds. McFarland then delayed telling

Plaintiff his motion had been denied. Plaintiff alleges that McFarland did little or nothing

to represent him in the case and “flagrantly disregarded her duty to her client, Mr. Lippert.”

Dkt. 1-2, p. 18. In addition, he alleges that McFarland falsified public records and prepared

false evidence for use in his case—both violations of the Idaho Criminal Code.

        Thereafter, Plaintiff requested in writing that the Idaho Supreme Court bring

criminal charges against McFarland for her actions and omissions committed in Plaintiff’s

Rule 35 case. The Idaho Supreme Court informed Plaintiff that it does not process criminal

complaints, and that he should contact the prosecutor’s office in the geographical area

where the crime occurred. Dkt. 1-1, p. 9.

   3.          Discussion of Claims Against McFarland

        In West v. Atkins, 487 U.S. 42 (1988), the United States Supreme Court held that

that criminal defense attorneys—even if they are acting as public defenders paid by the

government—are not considered “state actors” under § 1983 because, in their unique

function, they are not acting on behalf of the State:

                     Indeed, Polk County v. Dodson, [454 U.S. 312 (1981)] …
             is the only case in which this Court has determined that a person
             who is employed by the State and who is sued under § 1983 for
             abusing his position in the performance of his assigned tasks was
             not acting under color of state law. The Court held that “a public
             defender does not act under color of state law when performing a
             lawyer’s traditional functions as counsel to a defendant in a
             criminal proceeding.” 454 U.S., at 325, 102 S.Ct., at 453. In this
             capacity, the Court noted, a public defender differs from the
             typical government employee and state actor. While performing
             his duties, the public defender retains all of the essential attributes
             of a private attorney, including, most importantly, his
             “professional independence,” which the State is constitutionally


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
              obliged to respect. Id., at 321-322, 102 S.Ct., at 451. A criminal
              lawyer’s professional and ethical obligations require him to act in
              a role independent of and in opposition to the State. Id., at
              318- 319, 320, 102 S.Ct., at 450. The Court accordingly
              concluded that when representing an indigent defendant in a state
              criminal proceeding, the public defender does not act under color
              of state law for purposes of § 1983 because he “is not acting on
              behalf of the State; he is the State's adversary.” Id., at 323, n. 13,
              102 S.Ct., at 452, n. 13. See also Lugar v. Edmondson Oil Co.,
              457 U.S., at 936, n. 18, 102 S.Ct., at 2753, n. 18.

Id. at 50 (emphasis added).

         As the case law clearly specifies, Plaintiff may not maintain a federal civil rights

claim against a public defender or defense attorney, because—even though they may have

been funded by the state—they are not considered as having acted on behalf of the state.

Hence, McFarland is not a state actor. If Plaintiff desires to pursue a legal malpractice claim

against McFarland, that is a pure state law cause of action that must be asserted in state

court.

         In addition, Plaintiff has no constitutional right to have another person criminally

prosecuted. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“a private citizen lacks

a judicially cognizable interest in the prosecution or nonprosecution of another”); Johnson

v. Craft, 673 F.Supp. 191, 193 (D. Miss. 1987) (“The decision to prosecute a particular

crime is within the authority of the state, and there appears to be no federal constitutional

right to have criminal wrongdoers brought to justice.”). As the Idaho Supreme Court

directed, Plaintiff should contact the county prosecutor in the county where the alleged

crimes occurred if he desires prosecution.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
   4. Conclusion

       Plaintiff has failed to state a federal claim upon which relief can be granted.

Amendment would be futile, because his facts support only state law claims. Therefore, his

Complaint will be dismissed in its entirety, and his other motions will be denied.

                                           ORDER

       IT IS ORDERED:


   1. Plaintiff’s Complaint (Dkt. 1) is DISMISSED for failure to state a federal claim

       upon which relief can be granted.

   2. Plaintiff’s Motion to Enjoin United States as Co-Complainant (Dkt. 4) is DENIED.

   3. Plaintiff’s Motion to Proceed in Forma Pauperis (Dkt. 7) is DENIED for failure to

       submit a supporting prison trust account statement.

   4. Plaintiff’s Motion to Compel Production of Documents (Dkt. 9) is DENIED.


                                                 DATED: December 9, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
